Order entered June 5 , 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-11-00935-CV

                    ICON BENEFIT ADMINISTRATORS II, L.P.,
                 AMERICAN ADMINISTRATIVE GROUP, INC., AND
                HEALTHSMART PREFERRED CARE, II L.P., Appellants

                                               V.

         JOELLA MULLIN, STANLEY SELF, ANDREA DAVENPORT,
  LEE ANN DUMBAULD, SCOTT SNIDER, LEISA HUTCHESON, DAVID MILLER,
                  AND CITY OF LUBBOCK, Appellees

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                         Trial Court Cause No. CC-08-01067-CV

                                           ORDER
       In accordance with the Court’s opinion issued this date, we treat this appeal as a petition

for writ of mandamus and conditionally GRANT mandamus relief. The Court ORDERS the

trial judge, the Honorable King Fifer, judge of the County Court at Law No. 2, Dallas County,

Texas, to VACATE his July 14, 2011 order denying Icon Benefit Administrators II, L.P.,

American Administrative Group, Inc., and HealthSmart Preferred Care, II L.P.’s motion to

enforce protective order, declaring disclosure of the Reaves Audit not prohibited by the terms of

the protective order, and providing disclosure of the Reaves Audit shall not occur until ten (10)
day following entry of the order. We DIRECT the trial judge to render an order granting the

motion to enforce and ruling the protective order prohibits public disclosure of the Reaves Audit.

       Should the trial judge fail to comply with this order, the writ will issue. The Court

ORDERS the trial judge to file with this Court, within thirty (30) days of the date of this order, a

certified copy of its order issued in compliance with this order.

       We ORDER that Icon Benefit Administrators II, L.P., American Administrative Group,

Inc., and HealthSmart Preferred Care, II L.P. recover their costs of this proceeding from Lee Ann

Dumbauld, Scott Snider, Leisa Hutcheson, David Miller, and the City of Lubbock.




                                                    /David Evans/
                                                    DAVID EVANS
                                                    JUSTICE